Ctjria, per Harper, Ch.
I may observe, that this petition is not properly before us, as the rule of the court is, that the error should be certified by two counsel. — 1 Harr. Ch. 647. In this instance it has been done by one only. A deposite too is generally directed on account of costs. I have looked carefully, however, into the alleged grounds of error and am satisfied that they are entirely unfounded.
The petition is dismissed.
Johnson and Dunkin, Chancellors, concurred. Johnston, Ch. having been of counsel, gave no opinion.